Citation Nr: 1438126	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including as due to undiagnosed illness and/or asbestos exposure.

2.  Entitlement to service connection for an eye disorder, diagnosed as refractive error, allergic rhinoconjunctivitis, and congenital red-green dyschromatopsia, claimed as color blindness incurred in service and photophobic eyes due to undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss, including combined types, claimed as ear problems.

4.  Entitlement to service connection for a ganglion cyst and neuroma of the left wrist.

5.  Entitlement to service connection for a foot disorder, claimed as a circulatory problem of the feet and/or plantar fasciitis, with symptoms of foot swelling and/or foot pain.

6.  Entitlement to service connection for prostate cancer, including due to asbestos exposure.

7.  Entitlement to service connection for erectile dysfunction secondary to prostate cancer.

8.  Entitlement to service connection for urinary incontinence secondary to prostate cancer.

9.  Entitlement to service connection for hypertension secondary to 
service-connected major depressive disorder.

10.  Entitlement to service connection for neuropathy of the upper and lower extremities secondary to service-connected thoracolumbar myositis and strain.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a deviated nasal septum caused by a fall at the VA Medical Center in San Juan, Puerto Rico, in July 2007.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and from January 2003 to September 2004, with service in the Persian Gulf Theater from March 17, 2003, to May 28, 2003.

He appealed to the Board of Veterans' Appeals (Board/BVA) from September 2006, January 2009, September 2009, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for a thoracolumbar spine disorder, diagnosed as thoracolumbar myositis-strain, and assigned a 10 percent disability rating, and a gastroesophageal disorder, diagnosed as non-erosive gastritis with a hiatal hernia and diverticuli of the duodenal bulb, and assigned a 0 percent (i.e., noncompensable) disability rating, but denied the remainder of his claims.

The Board previously acknowledged that he also has claimed entitlement to a temporary total disability rating due to convalescence for prostate cancer.  However, downstream issues regarding the disability evaluations ultimately assigned following a grant of service connection, including the issue of entitlement to a temporary total rating for convalescence for prostate cancer, are not anticipated by the scope of the service-connection claim on appeal and therefore not only must be initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), but separately appealed before the Board can properly assume jurisdiction over this additional claim.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); 38 C.F.R. § 20.200 (2012).  The Veteran's still additional claim of entitlement to special monthly compensation (SMC) for loss of use of a creative organ also concerns a downstream rating issue.  Id.  Therefore, these claims are again deferred pending adjudication of the underlying claims for service connection for prostate cancer and consequent erectile dysfunction (ED).


The Veteran's claims were previously remanded by the Board to the Appeals Management Center (AMC) in July 2013 for additional development.  That remand included additional claims that are no longer on appeal.  In November 2013, the AMC increased the rating for the Veteran's thoracolumbar spine disability to 40 percent effective August 8, 2008, and increased the rating for his gastritis to 20 percent effective September 24, 2013.  In addition, service connection was granted for a skin condition (rosacea), cervical spine degenerative disc disease (DDD), and tinnitus.  In correspondence dated in April 2014, the Veteran indicated that he was satisfied with those actions and resultantly was withdrawing his appeals of those claims.  In addition, a May 2014 rating decision granted service connection for sinusitis with headaches.  Those grants of service connection represent full awards of the benefits sought on appeal, and taken with the withdrawal of the increased-rating claims, there is no longer a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to with respect to those claims.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

In July 2014, the Veteran submitted additional evidence and argument in support of his claims that are still on appeal, and he waived his right to have the RO, as the AOJ, initially consider this additional evidence and argument - preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304.

His appeal has been adjudicated through the Veterans Benefits Management System (VBMS), which is entirely electronic, so paperless.

His claims of entitlement to service connection for a sleep disorder, prostate cancer, ED, urinary incontinence, neuropathy of the upper and lower extremities, and whether compensation is warranted under 38 U.S.C.A. § 1151 for a deviated septum, require further development before being decided on appeal.  So the Board is remanding these claims to the AOJ, but going ahead and deciding the others.



FINDINGS OF FACT

1.  Dyschromatopsia is a congenital defect that was noted at the time of the Veteran's enlistment into the military, and his vision loss is solely attributable to refractive error; rhinoconjunctivitis was not noted in service, and there are no other superimposed conditions.

2.  A ratable hearing loss disability for VA compensation purposes has not been diagnosed or otherwise shown to exist since the filing of this claim.

3.  A ganglion cyst and neuroma of the left wrist is not etiologically related to service.

4.  Plantar fasciitis and/or a circulatory problem of the feet have not been diagnosed during the appeal period.

5.  Hypertension is not proximately due to or aggravated by service-connected major depressive disorder.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for an eye disorder, hearing loss, left wrist ganglion cyst and neuroma, foot disorder, or hypertension.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in April 2006 and May 2010 letters prior to the initial adjudication of his claims in the September 2006 and September 2010 rating decisions adjudicating the issues being decided.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board notes that while the April 2006 letter did not address either the rating criteria or effective date provisions that are pertinent to a claim for service connection, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to those claimed conditions.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, identified private treatment records, and lay statements have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the relevant records have been obtained and adequate examinations 

have been provided, there has been substantial compliance with the directives of the Board's July 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

A.  Eye Disorder

The Veteran contends that he has an eye disorder due to service.  During a March 1983 enlistment examination, he was noted to be "red-green poss."  A February 2004 medical history report noted that the Veteran was unable to distinguish colors.  There are no other findings of an eye disorder during service.

Post-service records reflect diagnoses of dyschromatopsia (color blindness), refractive error, and allergic rhinoconjunctivitis.  During a June 2006 VA examination, the Veteran reported an ocular burning sensation, photophobia, and color blindness.  The examiner stated that the Veteran's vision loss was due to refractive error, and that dyschromatopsia, rhinoconjunctivitis, and vision loss were not due to service.  However, no rationale was provided to support this opinion.  Photophobia was not diagnosed.

An additional VA examination was conducted in September 2013.  This examiner also stated that vision loss was totally caused by refractive error, and further noted that color blindness was a congenital defect noted at the time of his enlistment.  The examiner also stated that there was no conjunctivitis, photophobia, or other superimposed conditions present.

Generally speaking, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  VA's General Counsel has held that service connection may be granted for congenital diseases, but not congenital defects.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2013).  Therefore, the Veteran's dyschromatopsia, identified as a congenital defect, cannot be service-connected.

Similarly, refractive error of the eyes is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

Allergic rhinoconjunctivitis was diagnosed in June 2006, though it was not present in September 2013.  In addition, service treatment records are negative for any complaints, treatment, or diagnoses of the condition in service.  The February 2004 medical history report noted the Veteran's color blindness, but was otherwise negative for any eye disorders.  Therefore, with respect to this condition, element (2) of service connection has not been satisfied.  

Finally, while service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, however, the September 2013 examiner specifically stated that there were no other superimposed conditions present.

For these reasons, service connection for an eye disorder is not warranted.


B.  Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the evidence does not reflect hearing loss which meets the above standard at any point during the period on appeal.  The Veteran underwent a VA examination in July 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the left and right ears.

The Veteran underwent an additional VA examination in November 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
20
LEFT
25
20
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the left and right ears.

Notably, the Veteran's VA treatment records reflect a diagnosis of hearing loss.  However, there are pure tone thresholds, speech recognition scores, or other objective findings indicating that the Veteran has hearing loss for VA compensation purposes.  The Veteran himself has not demonstrated any specialized medical expertise to indicate he is capable of diagnosing hearing loss as defined by 38 C.F.R. § 3.385.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing hearing loss through specific pure tone thresholds or speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Because hearing loss for VA purposes has not been established, element (1) of service connection has not been met, and service connection is not warranted.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim).

C.  Ganglion Cyst and Neuroma

Service treatment records are negative for any complaints, treatment, or diagnoses relating to a ganglion cyst and/or neuroma of the left wrist.  A February 2004 medical history report shows the Veteran denied having any joint problems, numbness or tingling, or tumor, growth, cyst, or cancer.

VA records from May 2005 show the Veteran reported discomfort flexing his hand, and he was found to have a cystic lesion.  Records from August 2005 reflect a diagnosis of a ganglion cyst.

During a June 2006 VA examination, the Veteran reported the onset of left hand and wrist symptoms 3 years earlier.  He was diagnosed with a ganglion cyst and neuroma.  However, during a July 2006 general VA examination, the Veteran reported the onset of symptoms only 1 year earlier.  A September 2013 VA examination noted a history of a cyst.  However, the Veteran reported that the lump had disappeared on its own several years ago, and the examination revealed normal findings.

Based on this evidence, service connection for a left wrist ganglion cyst and neuroma is not warranted.  Although the Veteran was diagnosed with these conditions during the appeal period, the overall weight of the evidence is against a finding that they were incurred during service.  The only evidence that the condition began in service is the Veteran's statement during the June 2006 VA examination that the condition had its onset 3 years earlier, or approximately 2003.  However, this statement is contradicted by the Veteran's report in July 2006 that the condition began only 1 year earlier, or approximately 2005, after the end of his period of service.

Because the Veteran provided an inconsistent history regarding his left wrist condition, the credibility and overall probative value of his assertion that the condition began in 2003 is diminished.  Moreover, this assertion is not consistent with the February 2004 medical history report, which reflects no such problem.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider factors including inconsistent statements and consistency with other evidence of record).

Notably, the Veteran did report numerous other medical problems in February 2004, including sinusitis, color blindness, back pain, a gastrointestinal problem, acne, weight changes, and nervous trouble.   Therefore, it appears he reported all of his existing medical conditions without mentioning any problems related to a left wrist ganglion cyst or neuroma, suggesting that no such condition existed at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).


For these reasons, the Board finds that the overall weight of the evidence is against a finding that the Veteran's ganglion cyst and neuroma had their onset in service.  While the Board has also considered the one year presumptive period for chronic diseases provided in 38 C.F.R. § 3.307, neither a ganglion cyst nor a neuroma is listed among those conditions for which the presumptive period is applicable.  38 C.F.R. § 3.309.  Therefore, service connection for a ganglion cyst and neuroma of the left wrist is denied.

D.  Foot Disorder

The Veteran contends he has a foot disorder, in the form of a circulatory problem or plantar fasciitis, which had its onset during service.  Service treatment records do not reflect any such complaints during service, and a February 2004 Report of Medical History reflects a negative history of foot trouble.

During a July 2006 VA examination, the Veteran reported having swelling and pain in his legs while at Salinas Base, which was during his reserve service in 2005.  He reported experiencing these symptoms during his service in Iraq.  However, on examination, no peripheral edema was evident, and the Veteran had normal peripheral pulses.  The examiner diagnosed "feet circulation pathology (??)."

Subsequent treatment records do not reflect a diagnosis of any foot disorder.  VA records from February 2011 reflect normal dorsalis pedis pulses bilaterally, with no pitting edema present.  Additional records from September 2012 noted a skin condition on the feet, but otherwise normal findings, including intact sensation, normal hair distribution, and normal pedal pulses.  A September 2013 VA examination also yielded normal findings.

Although the July 2006 examiner diagnosed "feet circulation pathology," the diagnosis was clearly a provisional or questionable, as evidenced by the accompanying question marks.  Given the normal physical findings on that examination and throughout the period on appeal, and the lack of any additional, more definitive diagnoses, the Board must conclude that the Veteran does not have a current foot disability.  Again, the Board has considered the Veteran's own statements, but as noted above, circulatory disorders and plantar fasciitis are not conditions the Veteran is competent to diagnose on his own.

As a current disability has not been established, service connection for a foot condition is not warranted.

E.  Hypertension

The Veteran has not asserted that his hypertension is directly related to service.  Rather, he contends that it is secondary to his service-connected major depressive disorder.  

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran is diagnosed with hypertension.  However, the overall weight of the evidence is against a finding that is caused or aggravated by his major depressive disorder.  A June 2010 VA examiner stated that hypertension was not caused by or the result of depressive disorder as there was no evidence in the medical literature which correlates the development of hypertension to depression.  Following an additional examination in September 2013, another VA examiner concluded that hypertension was not aggravated by depressive disorder.  She stated that while mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, there was no medical literature to substantiate the claim that a psychiatric disorder permanently elevates the blood pressure.


These VA opinions are each based on a review of the claims file, a history provided by the Veteran, and a physical examination.  Notably, the September 2013 examiner acknowledged that blood pressure can be temporarily elevated during acute phases of psychiatric illness.  However, "aggravation" for VA purposes is defined as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Therefore, her opinion does not establish that hypertension is aggravated by depressive disorder.

There is no competent medical opinion to refute these conclusions or to otherwise suggest that hypertension is caused or aggravated by major depressive disorder.  While the Veteran's own statements have been considered in this regard, the Board again notes that he has not demonstrated any capability to render a competent medical opinion, and laypersons are not capable of competently discussing the etiological relationship between hypertension and major depressive disorder.

As there is no competent evidence linking hypertension to major depressive disorder, service connection for hypertension is not warranted.


ORDER

Service connection for an eye disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a ganglion cyst and neuroma of the left wrist is denied.

Service connection for a foot disorder is denied.

Service connection for hypertension is denied.


REMAND

Unfortunately, further development is still warranted regarding the remaining claims that also are on appeal.

With respect to the Veteran's sleep disorder, the Board previously remanded the claim for a VA examination and opinion.  The examiner was instructed to presume that the Veteran was exposed to asbestos in service.  However, a review of the April 2014 VA examination report shows that the examiner did not opine as to whether sleep apnea was related to asbestos exposure because there was "no evidence of asbestos exposure."  Because the examiner did not comply with the remand instructions, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, a May 2014 rating decision from the AMC granted service connection for sinusitis on the basis of asbestos exposure.  Therefore, such exposure has effectively been acknowledged.  Furthermore, the examiner was asked to opine as to whether any diagnosed sleep disorder was caused or aggravated by a sinus or respiratory disorder found to be related to service.  In this case, the Veteran was granted service connection for sinusitis.  However, there is no opinion addressing the relationship, if any, between sinusitis and diagnosed sleep apnea.  On remand, the examiner must address this question as well.

With respect to the Veteran's prostate cancer, he submitted a July 2014 statement which cited to several studies purporting to link prostate cancer with asbestos exposure.  Therefore, an opinion is needed to address this possible link.  The Veteran also contends, and the evidence shows, that his erectile dysfunction and urinary incontinence are due to the prostatectomy he underwent to treat his prostate cancer.  Therefore, these issues are intertwined with the adjudication of the claim for prostate cancer.  In addition, the Veteran had also claimed service connection for upper and lower extremity neuropathy secondary to his thoracolumbar spine disability.  The evidence only shows a diagnosis of meralgia paresthetica, or a compression of the thigh nerve.  However, a September 2013 VA opinion stated that a cause of meralgia paresthetica is injury during local or regional surgery, and noted the Veteran's history of prostate surgery.  Therefore, this issue is also intertwined with the claim for prostate cancer.

Finally, with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a deviated septum, the evidence reflects the Veteran fell in July 2007 while hospitalized at the VA Medical Center in San Juan and injured his nose and mouth.  Records prior to the fall reflect a normal septum.  However, after the fall, in February 2008 and March 2008, he was diagnosed with a mild nasopetal deviation to the left.  However, there is no opinion as to whether this additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  The issue of foreseeability is also pertinent.  Therefore, on remand, such an opinion should be obtained.

Notably, VA records from May 2012 and July 2012 reflect a normal nasal septum, and an April 2014 VA examination noted that there was no radiographic evidence of a deviated septum.  However, because a deviated septum was diagnosed in 2008, the Veteran has a "current disability" for the purposes of this appeal.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Request a supplemental opinion from the examiner who conducted the April 2014 sleep disorder examination.  The examiner must have access to the VBMS file, or otherwise be provided with the claims file, and should indicate in her opinion that the file was reviewed.

The examiner must provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is attributable to his asbestos exposure in service.  The examiner must assume that the Veteran was exposed to asbestos during his period of service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is caused by his service-connected sinusitis.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is aggravated by his service-connected sinusitis.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the April 2014 VA examiner is not available, then the opinion request should be forwarded to another appropriate VA examiner, who should comply with the above instructions.  If any examiner determines that a VA examination is necessary to provide the requested opinions, one must be scheduled.


2.  Request a supplemental opinion from the examiner who conducted the September 2013 prostate cancer examination.  The examiner must have access to the VBMS file, or otherwise be provided with the claims file, and should indicate in her opinion that the file was reviewed.

The examiner must provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer is attributable to his asbestos exposure in service.  The examiner must assume that the Veteran was exposed to asbestos during his period of service.

In providing this opinion, the examiner should specifically address the studies cited to by the Veteran in his July 2014 statement which purport to link prostate cancer to asbestos exposure.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the September 2013 VA examiner is not available, then the opinion request should be forwarded to another appropriate VA examiner, who should comply with the above instructions.  If any examiner determines that a VA examination is necessary to provide the requested opinions, one must be scheduled.

3.  Request an opinion from an appropriate VA examiner regarding the etiology of the Veteran's deviated nasal septum.  The examiner must have access to the VBMS file, or otherwise be provided with the claims file, and should indicate in his/her opinion that the file was reviewed.

The examiner's attention is specifically drawn to the July 15, 2007 VA psychiatric progress note, which shows the Veteran was walking in the hallway when he started to feel dizzy and weak.  He reportedly experienced cold sweats and fell to the floor and hit his nose and mouth with scanty bleeding.  After the incident, his blood pressure was noted to be 85/65, and his pulse was 47.  The cause of the fall was attributed to hypotension.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the deviated nasal septum condition documented in February 2008 and March 2008 was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA.  

The examiner must also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his inpatient psychiatric treatment.  That is, would a reasonable health care provider have considered the nasal septum deviation to be an ordinary risk of the treatment at issue?


4.  After the requested development has been completed, the opinions should be reviewed to ensure they are in compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


